Order in so far as it sets aside an award made to appellant by the commissioners of estimate reversed on the law and the facts, with costs, and the award to the appellant confirmed, with taxable costs and disbursements and an additional allowance of $2,000. Upon the testimony of the witnesses for the county and the appellant as to the value of the appellant’s lands and building taken in this proceeding and his consequential damages, it cannot be said that the award of the commissioners of estimate is grossly excessive. No erroneous theory was adopted by the commissioners and no prejudicial error committed. In all other respects the order in so far as appealed from is unanimously affirmed, without costs. Young, Rapper, Carswell and Tompkins, JJ., concur; Lazansky, P. J., not voting.